Exhibit 10.2

August 23, 2012

Mr. Andrew Blocher

2319 Gerken Avenue

Vienna, Virginia 22181

Dear Andy:

On behalf of First Potomac Realty Trust, I am pleased to offer you the position
of Executive Vice President and Chief Financial Officer, subject to and
conditioned on your election by the Board of Trustees. This letter summarizes
the proposed terms and conditions of this offer of employment. This offer letter
does not constitute an agreement for a definite term of employment, but sets
forth the terms and conditions of your employment should you accept the offer,
and the Board approves of your employment. As discussed, your employment will be
“at will” which means either party may terminate the employment relationship at
any time. The Company policies referred to in this letter as well as the Company
policies and procedures provided to you by the Company may be changed, modified
or amended from time to time by the Company. We view your addition as an
important step in our continued growth and development, and are excited at the
prospect of you joining our team.

 

Start Date:

October 8, 2012

 

Compensation:

$360,000/year (paid in bi-weekly pay periods per the Company’s regular pay
practices). Your base compensation will not be reviewed again until March, 2014.

 

  Participation in the EVP short-term incentive plan with an annual target award
of 80% of your base pay. Actual incentives are discretionary and will be awarded
by the Compensation Committee based on meeting and exceeding goals that will be
established within 90 days of your Start Date. While incentives are
discretionary and will be awarded by the Compensation Committee, your 2012
annual incentive will be guaranteed to be at least $200,000 subject to
satisfactory work performance.

 

  Participation in the EVP long-term incentive plan with an annual target award
of $550,000 in restricted share grants.



--------------------------------------------------------------------------------

Andrew Blocher

August 23, 2012

 

Your 2012 long-term incentive award will be guaranteed at a value of $550,000
subject to satisfactory work performance.

 

Benefits:

Health, dental and life insurance coverage after completing two consecutive
months of employment under the Company’s standard benefits program.

 

  Payment of COBRA continuation coverage for October and November 2012.

 

  401(k) plan participation and company match after completing one consecutive
year of employment.

 

  Four weeks accrued annual vacation and six days annual sick leave in
accordance with company policy.

 

  You will receive additional information with regard to the benefit program
upon your arrival.

 

Sign-On:

$250,000 gross cash payment to be paid on your Start Date. Repayment of a
pro-rated portion of this payment will be required if you resign your employment
voluntarily or are separated for cause within twelve months of your Start Date.
We will provide you with an acknowledgement form for receipt of this sign-on
bonus as well as your acknowledgement and understanding of the repayment
requirement should your employment end within your first 12 months of
employment.

 

  Restricted stock with an issue value determined by dividing $1,000,000 by the
closing price of FPO stock on the day before the announcement of your
appointment as an Officer of the Company. This sign-on award to be granted at
the close of business on October 8, 2012 which award will vest ratably over a
three-year period.

 

Separation:

It is understood that our association is an “at-will” employment relationship,
which means that either you or First Potomac Realty Trust, with or without
cause, may terminate your employment at any time, however, under certain
circumstances as outlined in our severance policy you may be eligible for
severance compensation at the time of termination.



--------------------------------------------------------------------------------

Andrew Blocher

August 23, 2012

 

You will be covered under the terms of our draft Severance Policy dated
August 23, 2012 or to any amended Severance policy to which you give assent
unless such amendments are required by law or regulation.

Please acknowledge your acceptance of this position, as well as the above terms
and conditions, by signing and returning this letter by fax to (240) 465-1115.
This offer of employment, if not previously accepted by you, will expire seven
days from the date of this letter, although additional time for consideration of
the offer can be made available if you find it necessary. Please retain a copy
for your records. You may deliver the original signed letter on your first day.

Your employment is contingent on a satisfactory background investigation. You
will be contacted for any additional information or any concerns with the
investigation.

We look forward to working with you. Please contact me if you have any questions
regarding this offer.

Sincerely,

 

LOGO [g414146image-001.jpg]

Amy Barker

Vice President, Human Resources

Accepted and Agreed to by:

 

/s/ Andrew Blocher

     8/24/12

Signature

     Date